Title: To George Washington from Henry Lee, Jr., 26 July 1797
From: Lee, Henry Jr.
To: Washington, George



My Dear Sir
Alexandria] 26th July [1797]

In reply to your letr by your servt this evening, I can only say, that my recollection of the lands sold to you, authorizes me to consider every fair attempt to wrest your title to them as the result of error—In Kentucky, I am told, too often are efforts of another sort made to deprive real owners of their property.
I know that all the money due on the purchase of the lands you hold thro me has been paid & that my title from Doctor Skinner is unimpeachable—I will endeavor to collect full information on this subject & then again write to you —most respy & aflfy yrs

H.Lee

